Dewey, J.
The course of proceeding on the part of the guardian does not justify the application of the avails of the real estate of his ward, sold by virtue of the license obtained under the provisions of the Rev. Sts. c. 72, § 2, towards his support and maintenance, unless it be made clearly to appear that, subsequently to the granting of the license to sell and invest the proceeds, the same became necessary for his support, and that the ward was unable to support himself in a suitable and proper manner without expending such proceeds. If the situation of the ward and the want of pecuniary ability on the part of the father to furnish him with adequate support had required the real estate of the ward to be sold for that purpose, ample provision was made for such a case by the Rev. Sts. c. 72, § 1. The fact that the application was made for leave to sell the estate of the ward for the purpose of investing the proceeds negatives the idea that there was then any present necessity for using the avails for his support. The age of the ward and his apparent ability to earn his own support corroborate this view. In the opinion of the court, upon the evidence in the present case, no reason is shown for applying the proceeds of the sale of the land of the ward in discharge of any claim of his father for his board, clothing, custody and care ; and the sum realized *127from the sale is not to be diminished by the allowance of such claims. But from the want of pecuniary ability of the father, an allowance to a reasonable and proper extent for support and maintenance, having regard to the amount of personal property of the ward and his income from real estate, and also the interest or income arising from the sum held for investment, may properly be made in favor of the guardian, though not beyond the amount received from those sources.
We have not found it necessary to consider the question raised as to the competency of the guardian as a witness in this case, the ward having deceased, inasmuch as the facts are not changed by the proposed testimony.
The decree of the judge of probate is reversed, so far as he has allowed the guardian for support, &c. any sums beyond the amount of the personal property of the ward and the income of the avails of the real estate sold, and other real estate which he may have owned. The sum of $513.07, which was realized from the sale of land, is not to be extinguished by any charges of the guardian, but a further deduction to that extent is to be made from the amount allowed to the guardian, and he is to be charged as now holding that sum, which is to be accounted for with the administrator of his ward.